Citation Nr: 0533809	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for low back disability, 
described for rating purposes as intervertebral disc 
syndrome, lumbosacral L5-S1, with radiculopathy status post 
disc surgery, currently rated as 40 percent disabling.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1979 to 
September 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which increased the veteran's low back disability 
rating from 10 percent to 40 percent, effective June 6, 2002.  
A notice of disagreement was received in March 2003, a 
statement of the case was issued in December 2003, and a 
substantive appeal was received in January 2004.  A Board 
videoconference hearing was scheduled in October 2005.  
However, the veteran failed to appear and he has not filed a 
motion requesting another hearing. 


FINDINGS OF FACT

1.  The veteran's service-connected low back disability, 
described for rating purposes as intervertebral disc 
syndrome, lumbosacral L5-S1, with radiculopathy status post 
disc surgery, is productive of limitation of motion caused by 
pain, radiculopathy, muscle spasms and absent left ankle 
jerk.

2.  The veteran's March 2003 notice of disagreement and 
January 2004 substantive appeal specifically requested a 
disability rating of 60 percent. 

CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 60 
percent, but no higher, for the veteran's service connected 
intervertebral disc syndrome, lumbosacral L5-S1, with 
radiculopathy status post disc surgery, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5293.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its December 2003 statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 40 
percent rating for severe limitation of motion.  A 40 percent 
rating is the highest rating available under this Diagnostic 
Code.

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The veteran was afforded a VA fee-based examination in 
November 2002.  The veteran reported to the examiner that he 
was in constant pain.  However, he denied loss of bladder and 
bowel control.  The examination of the lumbar spine revealed 
evidence of painful motion in all directions.  There was 
evidence of mild lumbar lordosis and mild paraspinal muscle 
spasm at L4-5 and L5-S1.  There was no evidence of tenderness 
or weakness.  Straight leg raising was positive on the left 
at 60 degrees and negative on right at 70 degrees.  Lasegue 
sign was negative.  Active flexion was 60 degrees with pain 
and active extension was 20 degrees with pain. Active right 
and left lateral flexion was 30 degrees with pain; and active 
right and left rotation was 30 degrees with pain.  The 
examiner found that range of motion of the lumbar spine was 
limited by pain, but was not limited by fatigue, weakness, 
lack of endurance or incoordination.  The veteran's motor 
strength was 4/5 in the left leg and 5/5 in the right leg.  
There was evidence of muscle atrophy of the left leg; calf 
circumference was 34 cm. on the right and 32 cm. on the left.  
Sensation was decreased to pinprick in the lateral aspect of 
the left foot.  Deep tendon reflexes were 2+ in the knees, 2+ 
in the right ankle and +-0 in the left ankle.  An x-ray 
showed spondylosis.  The examiner also noted that an October 
2002 MRI showed scar tissue at L5-S1, but no evidence of disc 
recurrence or pressure on emerging nerve roots.  The 
diagnosis was status post intervertebral disc surgery 
(lumbosacral, L5-S1 radiculopathy) with post operating 
scarring at L5-S1, without evidence of disc recurrence; 
herniated nucleus pulposus, L4-5; and lumbar spondylosis.  
The examiner noted evidence of limited range of motion, 
radiculopathy, absent left ankle reflex and atrophy.  The 
gait was also abnormal.  

The medical evidence of record also includes private medical 
records and VA treatment records. VA treatment records from 
April 2002 to November 2002 showed continuing complaints of 
low back pain and radiculopathy.  A private examination in 
August 2002 found forward flexion of the lumbar spine was 60 
to 70 degrees with pain. Straight leg raising on the left 
side was possible to approximately 60 degrees with left 
buttock pain.  The left Achilles reflex was absent. The 
practitioner noted marked atrophy of the left calf.  The x-
rays revealed minimal evidence of the known left L5-S1 
laminectomy.  There was slight decreased intervertebral disc 
height at this level and also mild at the L4-5 level. The 
practitioner found no flattening of the lordosis and no 
paralumbar muscle spasm. 

The Board now turns to the issue of rating the veteran's 
lumbar spine disability under the old and new criteria for 
intervertebral disc disease.  Under the new criteria, the 
evidence of record does not show incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months to warrant a 60 percent rating under Diagnostic 
Code 5243.  Further, there is no medical evidence of 
unfavorable ankylosis to warrant a higher rating than 40 
percent under the general rating formula.
However,  the November 2002 VA fee-based exam showed symptoms 
of limited range of motion due to pain, radiculopathy, 
demonstrable muscle spasm and absent ankle jerk, with little 
intermittent relief.  The October 2002 private examination 
also found limited range of motion due to pain, absent left 
ankle jerk and minimal recurrent leg pain.  Thus, based on 
the medical evidence, the Board finds that the veteran's low 
back disability warrants a 60 percent evaluation under former 
Diagnostic Code 5293. 

The veteran specifically requested 60 percent disability 
rating in his March 2003 notice of disagreement and January 
2004 substantive appeal.  The Board views the veteran's 
communications in this regard as expressly limiting his 
appeal to a 60 percent rating.  Under these circumstances 
where there is a clearly expressed intent to limit the appeal 
to entitlement to a specified disability rating, the Board is 
not required to consider entitlement to other ratings for 
that disability.  AB v. Brown, 6 Vet.App. 35, 39 (1993). 

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable 
decision, no further discussion of VCAA is necessary at this 
point.




ORDER

Entitlement to a disability evaluation of 60 percent (but no 
higher) is warranted for the veteran's service connected 
intervertebral disc syndrome, lumbosacral L5-S1, with 
radiculopathy status post disc surgery.  To this extent, the 
appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


